NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTHA LOERA,                                   No.    15-73127

                Petitioner,                     Agency No. A096-145-219

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Martha Loera, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, and review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Loera is removable

under 8 U.S.C. § 1182(a)(6)(E)(i), where she knowingly assisted another alien in

seeking entry into the United States in violation of the law. See Altamirano v.

Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring an affirmative act of

assistance in order to establish alien smuggling).

      Contrary to Loera’s contention, the agency did not err or violate her due

process rights by admitting the Form I-213, the United States Customs and Border

Protection officer report, and the September 30, 2007, record of sworn statement

into evidence, where the documents were probative and their admission was

fundamentally fair, and Loera did not show that they contained inaccurate

information or were obtained by coercion. See Sanchez v. Holder, 704 F.3d 1107,

1109 (9th Cir. 2012); Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995)

(“[I]nformation on an authenticated immigration form is presumed to be reliable in

the absence of evidence to the contrary presented by the alien.”); Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to

prevail on a due process claim).

      We reject Loera’s contention that she was entitled to cross-examine the

preparer of the Form I-213 in court. See Espinoza, 45 F.3d at 311 (the immigration


                                          2                                     15-73127
judge was not required to permit cross-examination of the Form I-213’s preparer

absent evidence of unreliability).

      We also reject Loera’s contention that she was deprived of her right to

examine the videotape of her September 30, 2007, interview, where her notice of

objection and request for access to the videotape were untimely. See 8 C.F.R.

§ 1003.31(c).

      We grant the motion to withdraw as counsel of record (Docket Entry No. 21)

filed by Peter Duong.

      PETITION FOR REVIEW DENIED.




                                         3                                  15-73127